DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  “the fish tape drum” in line 1 should be corrected as --the [[fish tape]] drum-- for clarity.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the indicator provides an indication” in lines 4-5 should be corrected as --the indicator provides [[an]]the indication-- for clarity.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “a predetermined length of fish tape” in line 2 and “the fish tape drum” in line 3 should be corrected as --a predetermined length of the fish tape-- and --the [[fish tape]] drum-- respectively for clarity.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “an indicator to configured to” in lines 1-2 should be corrected as --an indicator [[to]] configured to--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “a second direction” in line 14 should be corrected as --[[a]]the second direction-- for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13,15-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the chamber” in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the chamber” is interpreted as --[[the]]a chamber--.
Claim 16 recites “while it is being dispensed” in line 2. The scope of the claim is indefinite because the term, “it” is not clear. For examination purposes, “while it is being dispense” is interpreted as --while [[it]]the fish tape is being dispensed--.
Claims 14-15 and 17 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atencio (US 6,722,603 B1).
Regarding claim 1, Atencio (‘603) discloses a fish tape tool (fig1) comprising: 
a housing 40,50 (col.3 line16); 
a chamber (inner space, fig3) defined in the housing 40,50, (fig3); 
a motor 30 (fig3, col.3 line18) supported by the housing 40,50 (col.4 line66-col.5 line1), the motor 30 configured to rotate (col.4 lines45-46) in a first direction and a second direction that is opposite the first direction; 
an output reel 32 (fig3) disposed in the chamber and rotatable in response to receiving torque from the motor 30 (col.5 line21-26); and 
a drum 20 (col.3 lines15-16) containing a fish tape 24 (fig3, col.3 lines16-17) and including a rotatable drum portion (the drum 20 defines the rotatable drum portion as the drum 20 rotates) having an inner wall 22 (fig3) that is engaged by the output reel 32 when the drum 20 is inserted into the chamber of the housing 40,50, 
wherein when the drum 20 is in the chamber and the motor 30 is rotated in the first direction, the drum portion is rotated by the output reel 32 in the first direction, such that the fish tape 24 is dispensed from the drum 20, and 
wherein when the drum 20 is in the chamber and the motor 30 is rotated in the second direction, the drum portion is rotated by the output reel 32 in the second direction, such that the fish tape 24 is retracted into the drum 20.
Regarding claim 2, Atencio discloses the fish tape tool of claim 1, wherein the inner wall 22 of the drum portion includes a plurality of drum recesses (fig3), and wherein the output reel 32 includes a plurality of reel legs (fig3) that are received in the drum recesses to engage the inner wall 22 of the drum portion with the output reel 32 when the drum is in the chamber (fig3).
Regarding claim 3, Atencio discloses the fish tape tool of claim 1, further comprising a transmission (motor shaft) that transfers torque from the motor 30 to the output reel 32.
Regarding claim 9, Atencio discloses the fish tape tool of claim 1, further comprising a controller 60 (col.4 line34) configured to determine when a predetermined length of the fish tape 24 has been dispensed from the drum 20 (col.4 lines30-34).
Regarding claim 10, Atencio discloses the fish tape tool of claim 9, further comprising an indicator (col.4 lines39-41) configured to provide an indication (col.4 lines39-41) that the predetermined length of fish tape has been dispensed from the drum 20 in response to the controller determining that the predetermined length of fish tape has been dispensed from the drum 20.
Regarding claim 13, Atencio (‘603) discloses a power tool (fig1) comprising: 
a housing 40,50 (col.3 line16); 
a motor 30 (fig3, col.3 line18) supported by the housing 40,50 (col.4 line66-col.5 line1), the motor 30 configured to rotate (col.4 lines45-46) about a rotational axis in a first direction and a second direction that is opposite the first direction; 
an output reel 32 (fig3) disposed in a chamber (inner space made by the housing 40,50) and rotatable about the rotational axis (fig3) in response to receiving torque from the motor 30 (col.5 line21-26); 
a battery 36 (col.4 line21) for supplying power to the motor 30; and 
a drum 20 (col.3 lines15-16) containing a fish tape 24 (fig3, col.3 lines16-17) and including a rotatable drum portion (the drum 20 defines the rotatable drum portion as the drum 20 rotates) having an inner wall 22 (fig3) that is engaged by the output reel 32, such that when the output reel 32 receives torque from the motor 30, the drum portion is configured to rotate about the rotational axis with the output reel 32,  
wherein when the motor 30 is rotated in the first direction, the drum portion is rotated by the output reel 32 in the first direction, such that the fish tape 24 is dispensed from the drum 20, and 
wherein when the motor 30 is rotated in the second direction, the drum portion is rotated by the output reel 32 in the second direction, such that the fish tape 24 is retracted into the drum 20. 
Regarding claim 17, Atencio discloses the power tool of claim 13, further comprising a controller 60 (col.4 line34) configured to determine when a predetermined length of the fish tape 24 has been dispensed from the drum 20 (col.4 lines30-34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atencio (US 6,722,603 B1) in view of Raney (2,556,484).
Regarding claim 4, Atencio discloses the fish tape tool of claim 1, wherein the fish tape 24 has an anchor end (an end within the housing) and an opposite moving end (an end coming out of the housing). However, Atencio does not explicitly disclose an anchor member. Raney (‘484) teaches a use of an anchor member 36 (col.4 lines56-57) moveable between a first position (fig1, a solid line), in which the anchor member 36 (a portion with an element 47) is arranged closer (fig1, a solid line) to an outer wall (fig1) of a drum portion (fig1) than an inner wall (fig1) of the drum portion, and a second position (fig1, a dotted line), in which the anchor member 36 is arranged closer to the inner wall of the drum portion than the outer wall of the drum portion, and wherein a fish wire 3 has an anchor end (col.4 lines62-63, “an inner end”) secured to the anchor member 36. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atencio to use an anchor member, as taught by Raney, for the purpose of ensuring that the fish tape is secured to the drum in any position.
Regarding claim 15, Atencio discloses the power tool of claim 13, wherein the fish tape 24 has an anchor end (an end within the housing) and an opposite moving end (an end coming out of the housing). However, Atencio does not explicitly disclose an anchor member. Raney (‘484) teaches a use of an anchor member 36 (col.4 lines56-57) moveable between a first position (fig1, a solid line), in which the anchor member 36 (a portion with an element 47) is arranged closer (fig1, a solid line) to an outer wall (fig1) of a drum portion (fig1) than an inner wall (fig1) of the drum portion, and a second position (fig1, a dotted line), in which the anchor member 36 is arranged closer to the inner wall of the drum portion than the outer wall of the drum portion, and wherein a fish wire 3 has an anchor end (col.4 lines62-63, “an inner end”) secured to the anchor member 36. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atencio to use an anchor member, as taught by Raney, for the purpose of ensuring that the fish tape is secured to the drum in any position.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atencio (US 6,722,603 B1) and Raney (2,556,484) in further view of Blaha (5,423,516).
Regarding claim 5, the combination of Atencio and Raney teaches the fish tape of claim 4, however, does not explicitly teach a use of a biasing member configured to bias the anchor member toward the first position. Blaha (‘516) teaches a use of a spring (a biasing member; abstract) biasing an anchor member (abstract) to prevent the fish tape from uncoiling (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Atencio and Raney to use a biasing member, as taught by Blaha, for the purpose of preventing the fish tape from uncoiling.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atencio (US 6,722,603 B1) in view of Ryals (US 2016/0096705 A1).
Regarding claim 18, Atencio (‘603) discloses a power tool (fig1) comprising: 
a housing 40,50 (col.3 line16); 
a chamber (inner space, fig3) defined in the housing 40,50, (fig3); 
a motor 30 (fig3, col.3 line18) supported by the housing 40,50 (col.4 line66-col.5 line1); 
a drum 20 (col.3 lines15-16) configured to be inserted into the chamber of the housing 40,50, the drum 20 containing a fish tape 24 (fig3, col.3 lines16-17) and including a rotatable drum portion (the drum 20 defines the rotatable drum portion as the drum 20 rotates) configured to rotate in response to receiving torque from the motor 30.
However, Atencio does not explicitly disclose a use of a plurality of drums, each containing a different type of fish tape. It is noted that Atencio discloses that the drum 20 may have various other shapes and structures (col.3 lines32-33). Ryals (‘705) teaches a use of one power tool for different types and sizes of fish tape reels (para[0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atencio to use one power tool for plurality of drums, as taught by Ryals, for the purpose of making the power tool versatile.
Regarding claim 19, the combination of Atencio and Ryals teaches the power tool of claim 18. Atencio further discloses a battery 36 (col.4 line21) for supplying power to the motor 30.
Regarding claim 20, the combination of Atencio and Ryals teaches the power tool of claim 18. Atencio further discloses an output reel 32 (fig3) that rotates in response to receiving torque from the motor 30 (col.5 line21-26), and wherein the drum portion includes an inner wall 22 (fig3) that is engaged by the output reel 32 when the drum 20 is inserted into the chamber; such that when the output reel 32 receives torque from the motor 30, the drum portion is configured to rotate with the output reel 32

Allowable Subject Matter
Claims 6-8, 11-12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723